Exhibit 10.38

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS (i) SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS AND (ii) AT THE OPTION OF
THE COMPANY, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED TO THE COMPANY.

 

Holder(s): Ian T. Bothwell Warrant Number: WA 2020-01 Issue Date: February 26,
2020 Termination Date: February 26, 2030

 

WARRANT FOR THE
PURCHASE OF SHARES OF COMMON STOCK
OF
ORGANICELL REGENERATIVE MEDICINE INC.
(a/k/a Biotech Products Services and Research Inc.)

 

THIS CERTIFIES THAT, for valuable consideration, the undersigned, together with
her successors and permitted assigns (the “Holder”) is entitled to purchase,
subject to the terms set forth below, up to 7,500,000 (Seven million Five
Hundred Thousand) shares of duly authorized, validly issued, fully paid and
nonassessable shares of common stock, $0.001 par value per share (the “Common
Stock”), of ORGANICELL REGENERATIVE MEDICINE INC. (a/k/a Biotech Products
Services and Research Inc.), Inc., a Nevada corporation (the “Company”).

 

1.       Exercise of Warrant. The terms and conditions upon which this Warrant
may be exercised, and the Common Stock covered hereby (the “Warrant Stock”) may
be purchased, are as follows:

 

(a)    Term. Subject to the terms hereof, the purchase right represented by this
Warrant may be exercised in whole or in part, but not as to a fractional share
of Warrant Stock, at any time and from time to time until 4 p.m. Eastern Time on
February 26, 2030.

 

(b)    Number of Shares. The number of shares of Common Stock for which this
Warrant is initially exercisable is 7,500,000 (Seven Million Five Hundred
Thousand) shares of the Company’s common stock, which number is subject to
adjustment pursuant to Section 2 of this Warrant.

 

(c)    Purchase Price. The per share purchase price for the shares of Common
Stock to be issued upon exercise of this Warrant shall be equal to $.028 (Two
and Eight/tenths Cents) per share (the “Warrant Price”).

 

(d)    Method of Exercise. The exercise of the purchase rights evidenced by this
Warrant shall be effected by (a) the surrender of the Warrant, together with a
duly executed copy of the form of a subscription attached hereto, to the Company
at its principal offices at 4045 Sheridan Ave. Miami Beach, FL 33140 (or such
other office or agency of the Company as it may designate by notice in writing
to the Holder at the address of the Holder appearing on the books of the
Company) and (b) the delivery of the purchase price in an amount equal to the
number of shares for which the purchase rights hereunder are being exercised
multiplied by the Warrant Price, which amount may be paid by cashier’s check
payable to the Company’s order or by wire transfer to the Company’s account.
Each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business on the day on which this Warrant shall have been
surrendered to the Company together with the purchase price as provided herein
or at such later date as may be specified in the executed form of subscription,
and at such time the person or persons in whose name or names any certificate or
certificates for shares of Common Stock shall be issuable upon such exercise as
provided herein shall be deemed to have become the holder or holders of record
thereof.

 

 

 



 1 

 

 

(e)    Exercise by Surrender of Warrant or Other Securities; “Cashless”
Exercise. In addition to the method of payment set forth in Sections 1(d) and in
lieu of any cash payment required thereunder, the Holder(s) of the Warrants
shall have the right at any time and from time to time to exercise the Warrants
in full or in part by surrendering shares of Common Stock, this Warrant or other
securities issued by the Company in the manner and at the place specified in
Section 1(d) as payment of the aggregate Exercise Price for the Warrants to be
exercised. The number of Warrants, shares of Common Stock or other securities
issued by the Company to be surrendered in payment of the aggregate Exercise
Price for the Warrants to be exercised shall be determined by multiplying the
number of Warrants to be exercised by the Exercise Price, and then dividing the
product thereof by an amount equal to the Market Price (as defined below) on the
date that all documents and instruments required to be delivered or surrendered
to the Company for exercise of the Warrant have been so delivered or
surrendered. The number of shares of other securities to be surrendered in
payment of the aggregate Exercise Price for the Warrants to be exercised shall
be determined in accordance with the preceding sentence as if the other
securities had been converted into Common Stock immediately prior to exercise
or, in the case the Company has issued other securities that are not convertible
into Common Stock, at the Market Price thereof.

 

(f)     Definition of Market Price. As used herein, the phrase “Market Price” at
any date shall be deemed to be (i) if the principal trading market for such
securities is NASDAQ Stock Market or another exchange, the average of the high
reported sale prices per share of Common Stock for the five preceding
consecutive trading days on which the Common Stock trades ending on the date
immediately before the date of determination, (ii) if the principal market for
the Common Stock is the over-the-counter market, the average of the closing sale
prices per share for the five preceding consecutive trading days ending on the
date immediately before the date of determination on such trading days or, (iii)
if the Common Stock is not quoted by such over-the-counter market, the average
of the average of the mean of the bid and asking prices per share on such
trading days as set forth in the National Quotation Bureau sheet listing such
securities for such days. Notwithstanding the foregoing, if there is no reported
high sale price, as the case may be, reported on any of the ten trading days
preceding the event requiring a determination of Market Price hereunder, then
the Market Price shall be the average of the high bid and asked prices for such
days; and if there is no reported high bid and asked prices, as the case may be,
reported on any of the ten trading days preceding the event requiring a
determination of Market Price hereunder, then the Market Price shall be
determined in good faith by resolution of the Board of Directors of the Company,
based on the best information available to it or in the event of a dispute of
the determination of the Board of Directors of the Company provided in clause
(b) above, by arbitration in accordance with the rules then standing of the
American Arbitration Association, before a single arbitrator to be chosen by the
Company and reasonably acceptable to a majority in interest of the holders of
Warrants from a panel of persons qualified by education and training to pass on
the matter to be decided.

 

(g)    Issuance of Shares. As soon as reasonably practicable after each exercise
of this Warrant, in whole or in part, the Company at its expense will cause to
be issued in the name of and delivered to the Holder hereof or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct,

 

(i)a certificate or certificates for the number of duly authorized validly
issued, fully paid and nonassessable shares of Common Stock to which such Holder
shall be entitled upon such exercise, and

 

(ii)in case such exercise is in part only, a new warrant or warrants of like
tenor, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (without giving effect to any adjustment thereof) to the
number of such shares called for on the face of this Warrant minus the number of
such shares designated by the Holder upon such exercise as provided herein.

 

2.       Certain Adjustments.

 

(a) Mergers, Consolidations or Sale of Assets. If at any time after the date
hereof while this Warrant remains outstanding and unexpired there shall be a
capital reorganization (other than a combination or subdivision of Warrant Stock
otherwise provided for herein), or a merger or consolidation of the Company with
or into another corporation, or the sale of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation or sale, lawful provision shall be
made so that the Holder shall thereafter be entitled to receive upon exercise of
this Warrant, during the period specified in this Warrant and upon payment of
the purchase price, the number of shares of stock or other securities, cash or
property of the Company or the successor corporation resulting from such
reorganization, merger, consolidation or sale, to which a Holder of the Common
Stock deliverable upon exercise of this Warrant would have been entitled under
the provisions of the agreement in such reorganization, merger, consolidation or
sale if this Warrant had been exercised immediately before that reorganization,
merger, consolidation or sale. In any such case, appropriate adjustment (as
determined reasonably and in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the reorganization, merger,
consolidation or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Price then in effect and the number of shares of
Warrant Stock) shall be applicable after that event, as near as reasonably may
be, in relation to any shares or other property deliverable after that event
upon exercise of this Warrant.

 

 

 



 2 

 

 

(b) Splits and Subdivisions; Dividends. In the event the Company should at any
time or from time to time while this Warrant remains outstanding and unexpired
effect or fix a record date for the effectuation of a split or subdivision of
the outstanding shares of its Common Stock or the determination of the holders
of Common Stock entitled to receive a dividend or other distribution payable in
additional shares of Common Stock or other securities or warrants, options or
other rights convertible into, or entitling the holder thereof to receive
directly or indirectly, additional shares of Common Stock (hereinafter referred
to as the “Common Stock Equivalents”) without payment of any consideration by
such holder for the additional shares of Common Stock or Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
distribution, split or subdivision if no record date is fixed), the per share
Warrant Price shall be appropriately increased in proportion to such increase
(or potential increase) of outstanding shares.

 

(c)       Combination of Shares. If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share purchase price shall be
appropriately increased and the number of shares of Warrant Stock shall be
appropriately decreased in proportion to such decrease in outstanding shares.

 

(d) Certificate as to Adjustments. In the case of each adjustment or
readjustment of the Warrant Price pursuant to this Section 2, the Company at its
expense will promptly compute such adjustment or readjustment in accordance with
the terms hereof and cause a certificate, signed by the Company’s principal
financial officer, setting forth such adjustment or readjustment and showing in
detail the facts upon which such adjustment or readjustment is based to be
delivered to the Holder of this Warrant. The Company will furnish or cause to be
furnished to such Holder a certificate setting forth:

 

(i)Such adjustments and readjustments;

 

(ii)The purchase price at the time in effect and how it was calculated; and

 

(iii)The number of shares of Warrant Stock and the amount, if any, of other
property at the time receivable upon the exercise of the Warrant.

 

(e) Notices of Record Date, etc. In the event of:

 

  (i) Any taking by the Company of a record of the holders of any class of
securities of the Company for the purpose of determining the holders thereof who
are entitled to receive any dividend (other than a cash dividend payable at the
same rate as that of the last such cash dividend theretofore paid) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right; or

 

(ii)Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of assets of the Company to any other person or any
consolidation or merger involving the Company; or

 

(iii)Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; the Company will mail to the Holder of this Warrant at least ten (10)
business days prior to the earliest date specified therein, a notice specifying:

 

(1)The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and

 

(2)The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stockholders entitled to
vote thereon and the time.

 

 

 



 3 

 

 

3.                Fractional Shares. No fractional shares shall be issued in
connection with any exercise of this Warrant. In lieu of the issuance of such
fractional share, the Company shall make a cash payment equal to the then fair
market value of such fractional share as determined in good faith by the
Company’s Board of Directors.

 

4.                No Privilege of Stock Ownership. Prior to the exercise of this
Warrant, the Holder shall not be entitled, by virtue of holding this Warrant, to
any rights of a stockholder of the Company, including (without limitation) the
right to vote, receive dividends or other distributions, exercise preemptive
rights or be notified of stockholder meetings, and such Holder shall not be
entitled to any notice or other communication concerning the business or affairs
of the Company. Nothing in this Section 4, however, shall limit the right of the
Holder to be provided the notices described in Section 2 hereof, or to
participate in distributions described in Section 2 hereof if the Holder
exercises this Warrant.

 

5.                Limitation of Liability. Except as otherwise provided herein,
in the absence of affirmative action by the Holder hereof to purchase the
Warrant Stock, no mere enumeration herein of the rights or privileges of the
Holder hereof shall give rise to any obligation of such Holder to purchase any
securities or any liability of such Holder for the purchase price or as a
stockholder of the Company, whether such obligation or liability is asserted by
the Company or by creditors of the Company.

 

6.                Representations and Warranties of the Holder. The Holder
represents and warrants to the Company as follows:

 

(a)    Purchase Entirely for Own Account. This Warrant is issued to the Holder
in reliance upon such Holder’s representation to the Company, which by the
Holder’s execution of this Warrant the Holder hereby confirms, that the Warrant
and Warrant Stock are being acquired for investment for the Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the federal or state securities
laws.

 

(b)    Investment Experience. The Holder represents that it can bear the
economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Warrant Stock. If an entity, the
Holder also represents it has not been organized solely for the purpose of
acquiring the Warrant or the Warrant Stock.

 

(c)    Restricted Securities. The Holder understands that the Warrant being
issued hereunder and the Warrant Stock to be purchased hereunder are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Securities Act”), only in certain limited circumstances.
In this connection, the Holder represents that it is familiar with Securities
and Exchange Commission Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

 

(d) Legends. It is understood that the certificates evidencing the Warrant Stock
may bear a legend substantially in the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS (COLLECTIVELY, THE “SECURITIES
LAWS”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER THE SECURITIES LAWS (i) UNLESS SOLD PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES LAWS AND (ii) THE COMPANY,
IF IT SO REQUESTS, HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

In addition, the certificates evidencing the Warrant Stock may bear any legend
required by the Company’s charter documents or the laws of the State of Nevada
and any other state in which the securities will be issued.

 

7.       Transfers and Exchanges.

 

(a)    The Holder may not sell, hypothecate, pledge or otherwise dispose of any
interest in the Warrant or the Warrant Stock unless such transfer would not
violate any provision of this Section 7.

 

 

 



 4 

 

 

(b)    Subject to the conditions of this Section 7, upon delivery to the Company
of a duly completed and executed Assignment in substantially the form attached
hereto, a new warrant shall be issued to the transferee therein named. All new
warrants issued in connection with transfers or exchanges shall not require the
signature of the new Holder hereof and shall be identical in form and provision
to this Warrant except as to the number of shares.

 

(c)    It shall be a condition to any transfer of this Warrant that the
transferee shall be an accredited investor, within the meaning of the Securities
Act, and that the Company shall have received, at the time of such transfer or
exercise (i) a representation letter, or at the option of the Company, a legal
opinion, in form and substance reasonably satisfactory to the Company and its
counsel, reciting the pertinent circumstances surrounding the proposed transfer
and stating that such transfer is exempt from the prospectus and registration
requirements of the Securities Act and applicable state securities laws and (ii)
a statement in writing from, and signed by, any proposed transferees containing
the same representations and warranties as set forth in Section 6 hereof and
agreeing to be bound by the provisions of this Section 7, such statement to be
in the form of Assignment attached hereto. Notwithstanding the foregoing, as
long as the transfer of this Warrant is in compliance with applicable securities
laws and there are no significant issues of fact (such as whether or not the
Holder is an “affiliate,” as such term is defined in Rule 144 of the Securities
Act) or unusual questions of law, the requirement of a representation letter or
legal opinion shall not apply to (a) the transfer of this Warrant or any part
thereof to a partnership of which the Holder is a partner or to the beneficial
owners or affiliates of such partnership, (b) the transfer of this Warrant or
any part thereof to beneficial owners, employees or affiliates of the Holder,
(c) bona fide gifts to a member of a Holder’s immediate family or trustee for a
member of a Holder’s immediate family, (d) transfers by will upon the death of a
Holder, or

 

(e)    transfers pursuant to a divorce or dissolution of the marriage of a
Holder.

 

(d)    Ownership of Warrants. The Company may treat the person in whose name any
Warrant is registered on the register kept by the Company or its transfer agent
as the owner and Holder thereof for all purposes, notwithstanding any notice to
the contrary. A Warrant, if properly assigned, may be exercised by a new Holder
without a new Warrant first having been issued. Nothing in this Section 7(d)
shall relieve the Holder of his obligations under Section 7(c) hereof.

 

8.                Successors and Assigns. The terms and provisions of this
Warrant shall be binding upon the Company and the Holder and their respective
successors and assigns, subject at all times to the restrictions set forth
herein.

 

9.                Loss, Theft, Destruction or Mutilation of Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to it and its counsel
of the loss, theft, destruction or mutilation of this Warrant, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
the Company, and upon reimbursement to the Company of all reasonable expenses
incidental thereto, and upon surrender and cancellation of this Warrant, if
mutilated, the Company will make and deliver a new warrant of like tenor and
dated as of such cancellation, in lieu of this Warrant.

 

10.             Saturdays, Sundays, Holiday, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or Sunday or shall be a legal holiday in the State of
Washington, then such action may be taken, or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.

 

11.             Amendments and Waivers. Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Holder. Any such amendment or waiver
shall be binding on the parties.

 

12.             Governing Law; Venue. The terms and conditions of this Warrant
shall be governed by and construed in accordance with the law of the State of
Florida, without regard to conflict of law provisions. The parties expressly
stipulate that any litigation under this Warrant shall be brought in the state
courts of Broward County, Florida or in the United States District Court for the
Southern District of Florida. The parties agree to submit to the exclusive
jurisdiction and venue of those courts.

 

 

 



 5 

 

 

13.             Notices. All notices and other communications under this Warrant
shall be in writing and shall be delivered in person, via facsimile machine,
sent by documented overnight delivery service, or mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed (a) if to
the Holder, at the registered address of such Holder as set forth in the
register kept at the principal office of the Company, or (b) if to the Company,
to the attention of its President at its principal offices at 4045 Sheridan Ave.
Miami Beach, FL 33140, provided that the exercise of any Warrant shall be
effected in the manner provided in Section 1. Unless otherwise specified in this
Warrant, all such notices and other written communications shall be effective
(and considered delivered and received for the purposes of this Agreement) (i)
if delivered, upon delivery, (ii) if by facsimile machine during normal business
hours upon transmission with confirmation of receipt by the receiving party’s
facsimile terminal and if not sent during normal business hours, then on the
next day, (iii) if sent by documented overnight delivery service, on the date
following the date on which such notice is delivered to such overnight delivery
service for mailing, or (iv) if mailed via first-class regular mail, three (3)
day after depositing in the U.S. Mail.

 

 

 

 

 

 



 6 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Warrant effective as of the
date first written above.

 

  THE COMPANY:           ORGANICELL REGENERATIVE MEDICINE INC. (a/k/a Biotech
Products Services and Research Inc.)       a Nevada corporation       By: /s/ Al
Mitrani   Name: Al Mitrani   Title:       HOLDER               By:
______________________   Name _____________________   Title:
_____________________   Address: __________________   _________________________
  _________________________   Facsimile: _________________

 

 

 



 6 

 

 

EXHIBIT A

 

VESTING SCHEDULE

 

 

(a)Warrants to purchase 2,000,000 unrestricted shares shall be vested upon the
Effective Date of that certain Consultation and Advisory Board Agreement dated
May 15, 2020 between the Company and the Holder (“Agreement”)

 

(b)2,000,000 and 2,000,000 of the remaining Warrants shall vest on the
eighteenth month and thirtieth month anniversary of the Effective Date of the
Agreement, respectively, provided however that the Agreement is in full effect
during the applicable vesting period(s) for the respective portion of the grant.
Notwithstanding the above, any unvested Warrants prescribed above will
immediately become vested shares if (a) the Company concludes a transaction
involving any of the entities listed by Holder on Exhibit A of the Agreement
based on a transaction value greater than $5MM or (b) the Company completes any
transaction that results in a change in control or any financing transaction
with an aggregate value of at least $25MM.

 

 

 

 

 

 

 

 

 

 



 7 

 

 

SUBSCRIPTION

 

ORGANICELL REGENERATIVE MEDICINE INC.

4045 Sheridan Ave.

Miami Beach, FL 33140

 

Ladies and Gentlemen:

 

The undersigned, ___________________________, hereby elects to purchase,
pursuant to the provisions of the Warrant dated February 26, 2020 held by the
undersigned,________________shares of Common Stock of ORGANICELL REGENERATIVE
MEDICINE INC. (a/k/a Biotech Products Services and Research Inc.), a Nevada
corporation, and tenders herewith payment of the purchase price of such shares
in full.

 

The undersigned hereby confirms and acknowledges the investment representations
and warranties made in Section 6 of the Warrant and accepts such shares subject
to the restrictions of the Warrant, copies of which are available from the
Secretary of the Company.

 



Date: _____________________ Print Name(s)           Signature:           Title
if applicable:           Signature           Title if applicable:          
Address:        

 

 

 

 



 8 

 

 

FORM OF ASSIGNMENT

 

The undersigned hereby assigns this Warrant to

 

 



 

0

 



 



 

(Print or type name, address and zip code of assignee)

 

Please insert Social Security or other identifying number of assignee:

 

_________________

 

and irrevocably appoints __________ as agent to transfer this Warrant on the
books of the Company. The agent may substitute another to act for him or it.

 

Date: __________________

 

Signed:

 



 

(All owners must sign exactly as name(s) appear(s) on the front of this Warrant)

 

The undersigned assignee hereby confirms and acknowledges the investment
representations and warranties made in Section 6 of the Warrant and agrees to be
bound by the obligations set forth in the Warrant, copies of which are available
from the Secretary of the Company.

 



Date: __________________ By: ___________________              Name:
_________________              Title: __________________        

 

 

 

 